                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )      Cause No. 2:14-cr-00022-JMS-CMM
                                                    )
  DUSTIN L. LALEN (01),                             )
                                                    )
                              Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt [70]

recommending that Dustin L. Lalen’s supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with

no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge McKee's

Report and Recommendation dkt [70]. The Court finds that Mr. Lalen committed Violation

Numbers 3, 4, 5 & 6 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision, dkt [57]. The Court dismisses Violations 1-2, dkt [57]. The Court

now orders that the defendant's supervised release is therefore REVOKED, and Mr. Lalen is

sentenced to the custody of the Attorney General or his designee for a period of six (6) months

with no supervised release to follow.




   Date: 6/18/2021



Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
